                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DINA CAPITANI,                                 )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )    NO. 3:19-cv-00120
                                                )
 WORLD OF MINIATURE BEARS,                      )
 INC., et al.,                                  )
                                                )
         Defendants.                            )

                                           ORDER

        Defendant, World of Miniature Bears, Inc.’s, Motion to Modify Case Management Order

to allow World of Miniature Bears, Inc., to Exceed Page Limit in Reply Memorandum to Plaintiff’s

Response to World of Miniature Bears, Inc.’s Motion for Summary Judgment (Doc. No. 38) from

5 pages to 10 pages is GRANTED.

        IT IS SO ORDERED.


                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               1




      Case 3:19-cv-00120 Document 42 Filed 02/26/20 Page 1 of 1 PageID #: 287
